Citation Nr: 1021568	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD) 
with depression.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted entitlement to service connection 
for PTSD, assigning a 30 percent rating, effective December 
20, 2007.  


FINDING OF FACT

Throughout the rating period on appeal, the objective 
evidence reveals that the Veteran's PTSD has been manifested 
by symptoms including difficulty in establishing and 
maintaining social and occupational relationships, 
hypervigilance, and isolative behavior; objectively, the 
Veteran had clear and coherent speech, fair judgment, no 
flattened affect or memory impairment, and with the ability 
to maintain basic hygiene.


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id. at 490-91.  Therefore, no further 
statutory notice is needed and any default in the notice is 
obviously nonprejudicial.  See also Goodwin v. Peake, 22 Vet. 
App. 128, 134 (2008).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and affording the Veteran a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.  

Initial Increased Rating of PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Since the appellant appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  See Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 100 percent 
rating is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32).

According to DSM-IV, GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

After carefully reviewing the evidence of the record, the 
Board finds that the overall evidence supports the grant of a 
30 percent disability rating, but no higher, for service-
connected PTSD throughout the pendency of the claim and 
appeal.

According to the evidence of record, the Veteran was treated 
at the VA medical center in June 2007 for psychiatric 
symptoms such as flashbacks and intermittent hallucination of 
dead bodies.  He denied suicidal or homicidal ideation.  The 
Veteran underwent a PTSD screening in November 2007 where he 
reported feeling depressed most of the time since returning 
from his military service in Vietnam and stated there was no 
presence of suicidal ideation or attempts.  The Veteran was 
dressed appropriately, cooperative, fairly talkative, but was 
occasionally irritable.  He was generally neutral to anxious, 
with no evidence of thought disorder or psychosis.  The 
Veteran was diagnosed with PTSD at this time.  A GAF score of 
50 was assigned.

In August 2008, the Veteran was afforded a VA PTSD 
examination where he arrived appropriately dressed with good 
hygiene.  He had appropriate speech, gross and fine motor 
skills, and eye contact.  The Veteran was socially 
appropriate and understood instructions.  The Veteran 
reported symptoms which include anxiety, avoidance of crowd, 
avoids thoughts, feelings, or conversations associated with 
the trauma, decreased appetite, depression, difficulty 
concentrating, distrustful of others, fatigue, 
hypervigilance, increased irritability, memory difficulties, 
recurrent and intrusive memories, ritualistic checking 
behaviors, sleep disturbance (including insomnia), frequent 
awakening, nightmares, social withdrawal and isolation, and 
tearfulness.  He denied current alcohol and prescription 
medication abuse.

At the VA examination, the Veteran described his relationship 
with his wife of three years as being wonderful.  He reported 
he was unemployed and has not worked since January 2000 as a 
result of a stroke.  Subsequently, the Veteran was 
temporarily employed as a telephone solicitor but ended due 
to his chronic obstructive pulmonary disease (COPD).  His 
social adjustment was characterized as poor but the Veteran 
reported that prior to his involvement with the military was 
his social adjustment was good. 

A mental status examination revealed the Veteran was "alert 
and oriented to person, place, and time.  His speech was 
clear, coherent, and of normal rate and volume.  Receptive 
and expressive communication appeared grossly intact.  His 
thought processes showed no unusual ideations, signs, or 
visual hallucinations and reported no suicidal or homicidal 
ideation.  There was no indication of delusions."  The 
Veteran's immediate and delayed verbal memory fell within 
normal limits.  His "judgment showed no impaired ability to 
manage daily living activities or make reasonable life 
decisions.  Cognitive functions were grossly intact... Affect 
appeared anxious as did mood."  The areas where his symptoms 
did impair activities of daily living were household chores, 
shopping, recreation, personal hygiene, social/interpersonal 
relationship, and occupational.

The VA examiner determined the Veteran did meet the DSM-IV 
criteria for PTSD with "moderate to severe impairment from 
an occupational viewpoint and moderate impairment from a 
social viewpoint."  The Veteran's GAF score was 50 and 
elected not to receive specialized treatment for his PTSD.

In July 2008, it was noted that the Veteran's depression and 
PTSD were well-controlled.  In April 2009, the Veteran 
reported feeling down and losing interest or pleasure in 
doing things for several days.  In July 2009, the Veteran 
stated he was having problems in the middle of the day with 
anxiety and was prescribed clonazopam. 

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
30 percent for his PTSD.  The medical evidence does not 
demonstrate flattened affect, circumstantial, circumlocutory, 
or stereotyped, speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood.  He has been consistently described as 
being oriented to person, place and time.  

He maintains his personal hygiene as well as other basic 
activities of daily living.  It has been noted that the 
Veteran maintains a good relationship with wife and family. 
Moreover, there is no evidence of delusions or 
hallucinations, suicidal and homicidal ideation, and he has 
demonstrated no inappropriate behavior.  

Additionally, in making this decision the Board has 
considered the Veteran's wife's statement as well as those 
provided by the Veteran and his family members.  Such 
statements describe his PTSD symptoms, including sleep 
disturbance and isolative behavior.  Such statements, 
however, also indicate that the Veteran was able to obtain 
employment and had a decent relationship with his family but 
also noted issues with his anger and hypervigilence.  The lay 
statements described the Veteran was unable to hold 
employment due to his PTSD but the Board notes the August 
2008 examination reported he lost his prior two employments 
due to COPD and a stroke.  Thus, given the symptomatology 
described above, the Board finds the evidence of record does 
not support the assignment of an initial rating in excess of 
30 percent for PTSD.

Finally, while the Board acknowledges that the Veteran had a 
GAF score of 50 during the rating period, such GAF scores 
have not been shown to be solely based on the service-
connected disability at issue; the Board notes that the 
Veteran is also impaired by his nonservice-connected 
disorders.  GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness.'"  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  

A GAF score is highly probative, as it relates directly to 
the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of only the Veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, 
the Board points out that VA treatment notes within the 
record consistently indicate that the Veteran's symptoms were 
productive of no more than moderate impairment due to his 
PTSD.  There is no justification for increasing the rating 
for the Veteran's PTSD in excess of 30 percent on the basis 
of his GAF score.  See 38 C.F.R. § 4.7.

Based on the evidence of record, the Board finds that
 the Veteran's PTSD symptomotology more nearly approximates 
his current 30 percent rating, rather than a 50 percent 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Since 
the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for PTSD must be 
denied.

Extraschedular Consideration

Finally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not required, 
and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, a rating has been assigned that contemplates 
the disability and symptomatology of each and every 
manifestation of the Veteran's disabilities resulting from 
PTSD.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
As stated above, the Veteran has had problems with employment 
but noted it was due to his COPD and stroke.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  Furthermore, there are no manifestations 
of either disability that have not been contemplated by the 
rating schedule.  The Board has determined that referral of 
this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


